Title: From Thomas Jefferson to Caesar Augustus Rodney, 28 October 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Th:J. to mr Rodney
                     
                            Oct. 28. 07.
                        
                        Burr, Blannerhasset, S. Swartwout & Martin are here. can & should the two first be arrested & sent to
                            Kentucky for treason, & the two last for Misdemeanors, committed by the one in Orleans, the other in Maryland? be so
                            good as to satisfy yourself on these points, & if affirmatively, on your informing me so, I will call a consultation.
                            affte. salutations.
                    